Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

				Interview Summary Record
	The examiner discussed Zellweger Spectrum disorder as defined in the instant specification, ‘As used herein, the terms "Zellweger spectrum disorder" and "disorders related to peroxisome dysfunction" (e.g. peroxisome biogenesis disorders) refer in general to a group of rare, genetic diseases that present as a spectrum or continuum of diseases’; In some embodiments, the intermediate form is neonatal adrenoleuko- dystrophy. In some embodiments, the least severe form is infantile Refsum disease (IRD) (See Specification [0125]; Zellweger spectrum disorder (ZSD), and as used herein is a term that encompasses a heterogeneous group of autosomal recessive disorders whose peroxisomal etiology was first recognized over 40 years ago [0140]. Applicants’ have not provided what disorders are encompassed by the term ‘Zellweger Spectrum disorder’ in claim 2 and have not provided any list of what diseases have been treated with naltriben or naltrindole. It was suggested that Applicants’ provide data of the use of the compounds as claimed for disorders other than Zellweger syndrome. 

/Umamaheswari Ramachandran/Primary Examiner, Art Unit 1627